Court of Appeals, State of Michigan

                                              ORDER
                                                                           Douglas B. Shapiro
People of MI v Danny Butcher                                                 Presiding Judge

Docket No.    342894                                                       Elizabeth L. Gleicher

LC No.        17-007763-01 FC                                              Brock A. Swartzle
                                                                             Judges


                The Court orders that the September 5, 2019 opinion is hereby AMENDED to correct a
clerical error on page three, footnote two should read:

                In Oros the majority rejected Justice McCORMACK's argument in dissent that "[i]f intent
to kill plus any time window during which one could have accomplished premeditation and deliberation
now amounts to proof beyond a reasonable doubt, then I find it hard to imagine what second-degree
murder wouldn't also be a first-degree murder. That can't be constitutional." Oros, 502 Mich. at 263
(McCORMACK, J., dissenting).

              In all other respects, the September 5, 2019 opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                SEP 1 7 2019
                                       Date
                                                              ~            ,v~-
                                                                           Chielerk
                                                                                          9-